
















Final Draft SPA - Execution version
SW5278936/5



--------------------------------------------------------------------------------





share sale and purchase agreement
between
Finnveden AB,


FinnvedenBulten AB (publ.)
and
Shiloh Holdings Sweden AB
regarding
all the shares in
Finnveden Metal Structures AB





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------








Schedules
2

1.
Background    3

2.
Definitions    4

3.
Sale and purchase    12

4.
Purchase Price    12

5.
Conditions precedent    13

6.
Actions pending Completion    14

7.
Completion    15

8.
Post-Completion covenants    17

9.
Warranties of the Seller    18

10.
Warranties of the Buyer    26

11.
Remedies and limitation of the Seller’s liability    28

12.
Announcements and confidentiality restrictions    35

13.
Certain restrictions on the Buyer    35

14.
Miscellaneous    35

15.
Disputes and governing law    37





























--------------------------------------------------------------------------------




Schedules
Schedule 2.1(a)
Accounts
Schedule 2.1(b)
Calculation of Aggregated Stay On Bonus Payment (Example)
Schedule 2.1(c)
Data room index
Schedule 2.1(d)
Q/A log
Schedule 2.1(e)
Data Room DVD
Schedule 2.1(f)
Exit Bonus Payment
Schedule 2.1(g)
Employee Warrants
Schedule 2.1(h)
Locked Box Accounts and Aggregation Principles
Schedule 2.1(i)
Management Bonus Arrangement
Schedule 2.1(j)
Parent Company Guarantees
Schedule 2.1(k)
Security
Schedule 2.1(l)
Transitional Services Agreement
Schedule 6.1.1(c)
Loan arrangement Poland
Schedule 8.2.7
Employees to be transferred to the Company
Schedule 9.3.4
Holdings of shares
Schedule 9.3.6
Organizational documents
Schedule 9.4.2
Changes to Accounting Principles
Schedule 9.6.2
Collective bargaining agreements
Schedule 9.6.3
Pension undertakings
Schedule 9.6.4
Bonus programs
Schedule 9.7.2
Lease agreements
Schedule 9.8.1
Intellectual Property Rights
Schedule 9.10.1
Material Agreements
Schedule 9.11.4
Environmental issues
Schedule 9.14
Agreements with Seller etc.







--------------------------------------------------------------------------------




SHARE SALE AND PURCHASE AGREEMENT
This share sale and purchase agreement (the “Agreement”) has been made on [day
month] 2014 (“Agreement Date”) by and between:
1.
Finnveden AB, a company limited by shares incorporated in Sweden under company
registration number 556224-0894 (the “Seller”), with registered address at
August Barks Gata 6B, 421 32 Västra Frölunda, Sweden; and

2.
Shiloh Holdings Sweden AB, a company limited by shares incorporated in Sweden
under company registration number [0000]] (the “Buyer”), with registered address
at [address], Sweden.

3.
Finnveden Bulten AB (publ), a company limited by shares incorporated in Sweden
under company registration number 556668-2141, with registered address at August
Barks Gata 6B, 421 32 Västra Frölunda, Sweden.

(each a “Party” and collectively the “Parties”).
The Parties have agreed as follows:
1.
Background

1.
Finnveden Metal Structures AB is a company limited by shares incorporated in
Sweden under company registration number 556502-8338 (the “Company”).

2.
The Company has a share capital of SEK 131,794.737 distributed on 982,000 shares
(the “Shares”). The Seller owns all the Shares. The Seller is a wholly owned
subsidiary of FinnvedenBulten (as defined below).

3.
The Company owns all the shares in (i) Finnveden Metal Structures SP.z.o.o., a
limited liability company incorporated under the laws of Poland under company
registration number 0000283580; (ii) Finnveden China Holding AB, a company
limited by shares incorporated in Sweden under company registration number
556838-9950; and Finnveden China Holding AB owns all the shares in Finnveden
Metal Structures (Shanghai) Co., Ltd, a limited liability company incorporated
under the laws of the People’s Republic of China under company registration
number 310000400659499 (all of the companies referred to under this Clause 1.3
(i) to (ii) jointly referred to as the “Subsidiaries” in accordance with Clause
2.1 below).

4.
The businesses of the Company and the Subsidiaries comprise manufacturing and
sales of components and products of steel and magnesium for, primarily, the
automotive industry.

5.
The Seller desires to sell, and the Buyer desires to buy, the Shares on the
terms and conditions set out in this Agreement.





--------------------------------------------------------------------------------




6.
On the Completion Date, the Company and Seller will enter into the Transitional
Services Agreement.

2.
Definitions

1.
In this Agreement:

“Accounting Principles”
means the accounting principles consistently applied by the Company and the
Subsidiaries (as applicable) per the Accounts Date.
“Accounts”
means the audited annual accounts of the Company and the Subsidiaries per the
Accounts Date, set forth in Schedule 2.1(a).
“Accounts Date ”
means 31 December 2013.
“Active Sites”
means each of the properties Bielsko Biala, Forsheda I and Olofström.
“Affiliate”
has the meaning ascribed to it in Clause 9.14.
“Agreement”
has the meaning ascribed to it in the introductory paragraph hereof.
“Agreement Date”
has the meaning ascribed to it in the introductory paragraph hereof.
“Aggregated Accounts”
means the aggregated accounts of the Group per the Accounts Date.
“Aggregated Stay On Bonus Payment”
means the aggregated Stay On Bonus Payments actually paid by the Company to or
on behalf of Management Members. An example of the calculation of the Aggregated
Stay On Bonus Payment is set forth in Schedule 2.1 (b).
“Aggregation Principles”
means the principles for aggregating the balance sheets of the Company and the
Subsidiaries (as applicable) per the Locked Box Date, set forth in Schedule 2.1
(h).
“Bank Account”
means the bank account with [bank] notified by the Seller to the Buyer no later
than 5 Business Days prior to the Completion Date.
“Bielsko Biala”
means the site of operations of the subsidiary Finnveden Metal Structures
SP.z.o.o.
“Business”
means the business of manufacturing and sales of components and products of
steel and magnesium for, primarily, the automotive industry, using the
production processes stamping, die casting and joining, as conducted by the
Group on the Completion Date (the “Business”).
“Business Day”
shall mean a day when banks in Sweden and New York are open for general banking
business (other than over the Internet only).
“Buyer”
has the meaning ascribed to it in the introductory paragraph hereof.
“Buyer’s Knowledge”
shall mean the knowledge of Brad Tolley and Thomas Dugan representing the Buyer.
“Buyer’s Warranties”
has the meaning ascribed to it in Clause 10 below.





--------------------------------------------------------------------------------




“Claim”
means any claim made by the Buyer against the Seller under this Agreement.
“Company”
has the meaning ascribed to it in Clause 1.1.
“Completion”
means the consummation of the sale and purchase of the Shares, including the
transfer of full ownership of the Shares, pursuant to Clause 7.
“Completion Date”
means either (i) June 30, 2014; or (ii) such other date as the Parties may agree
on in writing, being the date on which Completion shall take place.
“Customer Complaint”
means a customer complaint or aggregate complaints based repetitive with one
another in relation to one or more customer resulting in the Company or any of
the Subsidiaries paying compensation to the customer of an amount exceeding SEK
2,000,000 provided that each such customer complaint amounts to at least SEK
300,000.
“Data Room Documents”
means all the documents and information (including the management presentations)
made available to the Buyer and its advisors in the course of the Due Diligence
in an electronic data room until 15 May, 2014 at 23:59 CET listed in the data
room index set forth in Schedule 2.1(c), and in the Q/A log set forth in
Schedule 2.1(d), respectively, comprising commercial, financial, legal,
technical and other information regarding or otherwise relating to the Company
or the Subsidiaries; a complete set of all of which is contained on the DVD to
be attached hereto as Schedule 2.1(e ). To be finalized by Merrill Datasite
“Due Diligence”
means the due diligence investigation of the Company and the Subsidiaries
conducted by the Buyer and its advisors prior to the execution of this
Agreement, during which the Buyer and its advisors during the period 24 March
2014 through 16 May 2014 have, inter alia, investigated the business and state
of affairs of the Company and the Subsidiaries, had access to the Data Room
Documents, attended management presentations and questions and answer sessions
and conducted site visits on the Active Sites.
“Employee Warrants”
means the warrants described in Schedule 2.1(g).
“Encumbrance”
means any mortgage, charge, pledge, lien or other security interest.





--------------------------------------------------------------------------------




“Exit Bonus Payment”
means an amount corresponding to 50% of the maximum aggregated amount (including
social charges) payable pursuant to the Management Bonus Arrangement, which
amount the Company has undertaken to pay to and for the benefit of the
Management Members, subject to and following Completion, calculated as set forth
in Schedule 2.1(f).
“FinnvedenBulten”
means FinnvedenBulten AB (publ), company registration number 556668-2141.
“Finnveden Gjutal”
has the meaning ascribed to it in Clause 8.2.4 below.
“Forsheda I”
means the property Värnamo Forsheda 5:119.
“Forsheda II”
means the property Värnamo Forsheda 5:51.
“Gislaved”
means the property Gislaved Ölmestad 8:84.
“Gnosjö”
means the properties Gnosjö Gårö 1:395 and Gnosjö Gårö 1:4.
“Group”
means the Company and the Subsidiaries.
“Historical Sites”
means each of the properties Forsheda II, Gislaved, Gnosjö, Vansbro and Vara or
any other property on which the Company or any of the Subsidiaries has conducted
its Business.
“Important Customers”
has the meaning ascribed to it in Clause 5.1 (c).
“Intellectual Property Rights”
means all inventions, patents, trademarks, trade names, logos, domain names,
copyrights, design rights, database rights, trade secrets, know-how and other
intellectual property rights, including, where any such rights are obtained or
enhanced by registration, all registrations of such rights and applications and
rights to apply for such registrations, in any jurisdiction.
“Key Employees”
means the Management Members and Richard Berg, civic registration number
690705-3539, Leif Torén, civic registration number 620417-5613 and Mikolaj
Juzwiak born on May 29, 1974.





--------------------------------------------------------------------------------




“Leakage”
means in respect of the period from the Locked Box Date to the Completion Date:
any transfer of value for the purpose of Chapter 17, Section 1 of the Swedish
Companies Act (Sw. aktiebolagslagen (2005:551)), including any dividend,
distribution of profits or assets, issuance of securities, redemption or
repurchase or repayment of shares, return of capital, assets transferred,
liabilities assumed, indemnified, waived or incurred, paid or made, as
applicable, by the Company or any of the Subsidiaries to (or for the benefit
of), the Seller or any of its affiliates;
any payment or obligation by the Company or any of the Subsidiaries regarding
any bonuses to employees arising out of or in connection with the transactions
contemplated by this Agreement; and
any costs for the transactions contemplated by this Agreement, or for matters
ancillary thereto, incurred, borne or paid by or charged to the Company or any
of the Subsidiaries (including any professional fees, expenses or other costs
for the Sellers’ advisers in connection with the transactions contemplated by
this Agreement irrespective of whether such fees etc. are incurred and/or
invoiced after the Completion Date);
or, an agreement to do any matters referred to in any of a) - c) above;
but shall not include any Permitted Leakage.





--------------------------------------------------------------------------------




“Locked Box Accounts”
means the aggregated balance sheet of the Group per the Locked Box Date, and the
description of the Aggregation Principles, as set forth in Schedule 2.1 (h). 
“Locked Box Accounting Principles”
means the Accounting Principles applied by the Company and the Aggregation
Principles.
“Locked Box Date”
means 31 March 2014.
“Loss”
means all loss, damage, cost and expense (including reasonable attorney’s fees)
incurred by any of the Company, any Subsidiary or the Buyer, except for any
indirect loss suffered by the Buyer.
“Management Bonus Arrangement”
means the bonus arrangement furnished by the Company for the benefit of the
Management Members for the calendar year 2014, as set forth in Schedule 2.1 (i).
“Management Members”
means Anne Olsmo, civic registration number 771127-4865, Ebba Carling Svensson,
civic registration number 640211-5189, Hans Grankvist, civic registration number
540516-0036, Marlene Hedendahl, civic registration number 710608-8904, Claes
Lindroth, civic registration number 621217-5092, Stefan Janols, civic
registration number 670130-6638.
“Material Adverse Change”
has the meaning ascribed to it in Clause 5.1 (b) below.
“Mora”
means the property Mora Östnor 171:2.
“Olofström”
means the property Olofström Hölje 116:116.
“Parent Company Guarantees”
means (i) the parent company guarantees set forth in Schedule 2.1 (j); and (ii)
any other guarantees furnished by Seller, FinnvedenBulten or any of their
affiliates (other than the Company and the Subsidiaries) as security for any
obligations of the Company or any of the Subsidiaries.
“Party” and “Parties”
has the meaning ascribed to it in the introductory paragraph hereof.
“Permitted Leakage”
means the Exit Bonus Payment, the Aggregated Stay On Bonus Payment and, for
purposes of clarification, monthly payment to FinnvedenBulten of a management
fee equal to SEK 545,000 (excluding VAT).
“Purchase Price”
has the meaning ascribed to it in Clause 4.1 below.





--------------------------------------------------------------------------------




“Security”
means (i) the pledges of shares in the Company and Subsidiaries and the property
mortgages set forth in Schedule 2.1(k) and (ii) any other security furnished by
Seller, FinnvedenBulten or any of their affiliates (other than the Company and
the Subsidiaries) as security for any obligations of the Company or any of the
Subsidiaries, of which the Seller notifies Buyer;
“SEK”
means the currency Swedish kronor.
“Seller”
has the meaning ascribed to it in the introductory paragraph hereof.
“Seller’s Knowledge”
or any similar expression in the context of any of the Seller’s Warranties means
facts and circumstances within the actual knowledge of the Seller, which shall
be deemed to include the actual knowledge of any of Johan Westman, civic
registration number, 730527-6235 Erik Forslund, civic registration number
810620-6314 and the Management Members in relation to the relevant Seller’s
Warranty, after having made due enquiries with other executives of the Company
and the Subsidiaries, to the extent appropriate and relevant.
“Seller’s Warranties”
has the meaning ascribed to it in Clause 9 below.
“Shares”
has the meaning ascribed to it in Clause 1.1 above.
“Shiloh”
means Shiloh Industries Inc., a US listed company with the company registration
number [ Shiloh to insert]
“Sites”
means each of the Active Sites and the Historical Sites.
“Statutory Books”
means, in respect of the Company and Finnveden China Holding AB, the share
ledger and minutes of shareholders’ meetings and board meetings, and, in respect
of Finnveden Metal Structures SP.z.o.o. and Finnveden Metal Structures
(Shanghai) Co., Ltd, the equivalent applicable documents.
“Stay On Bonus Payment”
means, in respect of each Management Member who on 31 December 2014 has not
terminated, notified or otherwise made known to the Company his/her intention to
terminate, his/her employment with the Company, 50% of the maximum amount
payable under the Management Bonus Arrangement (including social charges) in
respect of such Management Member.
“Subsidiaries”
means each of the companies referred to in Clause 1.3 (i) to (ii) above.
“Vansbro”
means the property Vansbro Örnen 24.
“Vara”
means the property Travå 3:128.





--------------------------------------------------------------------------------




“Taxes”
means all income taxes and other taxes imposed by any tax authority, e.g.,
capital gains taxes, transfer taxes, value added taxes, social security fees and
contributions, duties, charges and withholding taxes, real estate taxes, tax
surcharges and late filings or payment fines or interest relating to any taxes,
including (for the avoidance of doubt) any of the aforementioned imposts imposed
as a secondary liability (such e.g. a secondary liability for withholding tax or
wage tax).
“Third Party Claim”
means any claim by a third party (including tax and other authorities) against
the Buyer or the Company or any of the Subsidiaries giving rise to, or which is
likely to give rise to, any Loss for which the Seller may be liable.
“Transitional Services Agreement”
means the transitional services agreement, substantially in the form set out in
Schedule 2.1(l), to be entered into between the Company and Seller.

2.
Other capitalized words and expressions have in this Agreement the respective
meaning ascribed to them elsewhere in this Agreement.

3.
Where a word or expression is given a meaning, interpretation or construction in
this Agreement, its other grammatical forms will have the corresponding meaning,
interpretation or construction, the term “include” or “including” shall be
construed without limitation and, further, “material” and the concept of a
“material” nature shall be measured relative to the business of the Group taken
as a whole, as such business is currently being conducted.

3.
Sale and purchase

Upon the terms and subject to the conditions set forth in this Agreement, the
Seller hereby sells and transfers the full ownership of the Shares, free and
clear of all Encumbrances and together with all rights attached and accruing
thereto, to the Buyer, and the Buyer purchases and accepts the transfer of the
full ownership of the Shares from the Seller, on the Completion Date.
4.
Purchase Price

1.
The total purchase price to be paid by the Buyer to the Seller for the Shares
(the “Purchase Price”) shall be an amount corresponding to:

(a)
SEK 372,300,000;

(b)
less any Leakage set out in the statement delivered pursuant to Clause 4.2
below.

2.
For the purpose of calculating the Purchase Price , the Seller shall no later
than 5 Business Days prior to the Completion Date provide the Buyer with a
written notice setting out the Leakage, if any, during the period from the
Locked Box Date until (and including) the Completion Date.





--------------------------------------------------------------------------------




3.
The Buyer shall pay the Purchase Price, and interest accrued pursuant to Clause
4.4 below, on the Completion Date, in SEK and in immediately available funds to
the Bank Account.

4.
Interest shall accrue on the Purchase Price from the Locked Box Date up to the
date the Purchase Price has been paid in full at a rate of 2% per annum. The
interest shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

5.
Conditions precedent

1.
The obligations of the Buyer to complete the transactions contemplated by this
Agreement shall be subject to the satisfaction or the waiver by the Buyer of the
following conditions precedent:

(c)
the Seller having performed in all material respects all of its obligations
required to be performed by it on or prior to the Completion Date pursuant to
Clause 6.1.1 and Clause 7.3;

(d)
no Material Adverse Change having occurred. “Material Adverse Change” for the
purposes of this Section 5.1 (b) shall mean (aa) any event or circumstance
during the period between the Agreement Date and the Completion Date that
results in the destruction of tangible assets of the Company and/or any of the
Subsidiaries such that the Group together (as the case may be) is reasonably
expected to be unable to fulfill more than 30% of their total delivery
commitments (to be determined by value or quantity) to customers of the Group
for a continuous period of more than three months after such event or
circumstance, but excluding the following events or circumstances: (i) changes
in global, national or regional political conditions or general economic or
market conditions affecting in the same manner other companies in the industries
in which the Group operates events (ii) any actions to be taken or omitted to be
taken by the terms of this Agreement (iii) any event or circumstance resulting
from or in connection with any customer, supplier or financing bank of any Group
Company becoming aware of this Agreement (iv) changes in Swedish GAAP or any
other applicable accounting principles, or (bb) the filing of a bankruptcy
petition or application for the Company or any of the Subsidiaries;

(e)
subject to Clause 5.3.1, that the Buyer, following customer visits with Volvo
Car Corporation, AB Volvo and Scania (the "Important Customers")ý which visits
are to be organized by Seller and attended by Seller, Buyer and representatives
of the Group, has from the point of view of a reasonable businessman sufficient
comfort that the Important Customers will not alter its present view of the
Group as a key supplier in such way which will sincerely negatively affect the
present business relationship;





--------------------------------------------------------------------------------




(f)
new employment agreements prepared by the Buyer and with an effect as of the
Completion Date with the Company having been entered into by Johan Westman and
Erik Forslund.

2.
The obligations of the Seller to complete the transactions contemplated by this
Agreement shall be subject to the satisfaction or the waiver by the Seller of
the condition precedent that the Buyer has performed in all material respects
all of its obligations hereunder required to be performed by it on or prior to
the Completion Date pursuant to Clause 6.2 and 7.2.

3.
If any of the conditions set out in Clause 5.1 above is not satisfied or waived
by the Buyer or if any of the conditions set out in Clause 5.2 above is not
satisfied or waived by the Seller, on the Completion Date (or such earlier date
stipulated below), this Agreement shall immediately terminate, in which case
neither of the Parties shall have any claim against the other (except for breach
or non fulfilment of any of the provisions of Clauses 12, 13, 14 and 15 below).

1.
The Buyer’s right to invoke Clause 5.1 (c) shall be subject to that (a) the
Buyer attends a customer meeting organized by the Seller (provided however that
such time for meeting is reasonable taking into consideration the time of travel
for the Buyer) and (b) provided that the Buyer has notified the Seller in
writing that the condition precedent in Clause 5.1 (c) is not satisfied within
five (5) Business Days following such customer meeting. The Buyer’s right to
invoke Clause 5.1 (d) shall be subject to (c) that the Buyer has presented new
employment agreements on market terms and conditions on or before May 31, 2014
and (d) that those agreements have not been accepted by Johan Westman and Erik
Forslund on or before June 10, 2014. Any failure on Buyer’s part to comply with
(a) - (d) in this Clause 5.3.1 shall automatically mean that the Buyer has
waived the condition precedent in Clause 5.1 (c).

4.
The provisions of Clause 5.3 above, this Clause 5.4 and Clauses 12, 13, 14 and
15 below shall survive the termination of this Agreement pursuant to this Clause
5.

6.
Actions pending Completion

1.
Covenants by Seller

1.
During the period between the Agreement Date and the Completion Date, the Seller
shall without prejudice to duties under applicable law or corporate governance
duties, procure that:

(g)
the business of the Company and each of the Subsidiaries will be carried on only
in the ordinary course and CAPEX will be made according to plan;

(h)
no assets of the Company or any of the Subsidiaries with a value of more than
SEK 300,000 will be disposed of or become the subject of any Encumbrance
otherwise than in the ordinary course of business;





--------------------------------------------------------------------------------




(i)
neither the Company nor any of the Subsidiaries will incur any additional
borrowings or incur any other indebtedness otherwise than in the ordinary course
of business, except as set forth in Schedule 6.1.1(c);

(j)
neither the Company nor any of the Subsidiaries will prematurely repay any
borrowings otherwise than as required by the relevant contract governing such
borrowing or in the ordinary course of business;

(k)
neither the Company nor any of the Subsidiaries will commit to new investments
outside of the 2014 budget and in excess of SEK 300,000, except for investments
for substitution of unworkable assets provided that the Seller has informed the
Buyer in writing prior to making such substitution investment;

(l)
the Buyer, following Buyer’s reasonable request thereof for the Seller, the
Company or any of the Subsidiaries and provided that the Buyer has waived the
condition precedent in Clause 5.1 (c) above, receives access to such information
and employees expressed as necessary by the Buyer to prepare for (i) the
Completion and the post Completion issues including to obtain permission from
the US Securities and Exchange Commission and to (ii) receive updated financial
information (including monthly management accounts);

(m)
FinnvedenBulten shall pay to the Company, as compensation for the Exit Bonus
Payment to be paid by the Company following Completion, an amount corresponding
to the Exit Bonus Payment including, if any, statutory vacation salaries and
social security charges thereon; and

(n)
the shares in Finnveden GMF AB, a company limited by shares incorporated in
Sweden under company registration number 556248-3452, all of which are owned by
the Company, are transferred to the Seller or any affiliated company (outside
the Group) of the Seller.

2.
Covenants by Buyer

Buyer undertakes to co-operate with Seller and use its reasonable best efforts,
to ensure that the Parent Company Guarantees and Security are released by the
respective holders of such Parent Company Guarantees and Security on or before
the Completion Date.
3.
Joint covenants by the Seller and the Buyer

The Parties undertake to negotiate in good faith the Transitional Services
Agreement and to execute a final agreement which shall be in the form
substantially equal to the draft Transitional Services Agreement attached hereto
as Schedule 2.1 (l).




--------------------------------------------------------------------------------




7.
Completion

1.
Completion shall take place at the offices of Setterwalls Advokatbyrå at Sankt
Eriksgatan 5 in Göteborg, Sweden, on the Completion Date starting at 09.00 CET.

2.
On the Completion Date, the Buyer shall:

(o)
before 11.00 CET pay the Purchase Price, and interest accrued pursuant to Clause
4.4 above, in the manner specified in Clause 4.3 above;

(p)
sign the Transitional Service Agreement; and

(q)
procure that extraordinary shareholders’ meetings in the Company and each of the
Subsidiaries are held, at which new board members shall be elected.

The Buyer shall prepare the minutes of such meetings as referred to in (c) above
as well as all ancillary documentation and shall ensure that elections of such
new board members are filed for registration with the Swedish Companies
Registration Office (Sw. Bolagsverket) and other relevant authorities, as
applicable, on the Completion Date. Copies of the applications for registration
(to the extent the applications are to be filed with the Swedish Companies
Registration Office) bearing evidence of the Swedish Companies Registration
Office’s receipt thereof shall be delivered to the Seller without delay
following such filing.
3.
On the Completion Date, following confirmation of receipt of the Purchase Price,
the Seller shall:

(r)
deliver to Buyer the Transitional Services Agreement, duly executed by the
respective parties thereto;

(s)
deliver to the Buyer the share certificates representing the Shares, to the
extent such share certificates have been issued, duly endorsed to the Buyer
together with all pertaining coupons, if any;

(t)
procure that the Buyer is duly entered into the share ledger of the Company as
holder of the Shares and deliver the share ledger to the Buyer;

(u)
deliver the share certificates of Finnveden China Holding AB and, in respect of
Finnveden Metal Structures SP.z.o.o., the equivalent applicable documents, to
the Buyer;

(v)
sign the Transitional Service Agreement;

(w)
deliver to the Buyer letters of resignation signed by each such member of the
board of directors (other than employee representatives) of the Company and each
of the Subsidiaries respectively that is designated by Buyer or otherwise
intends to resign at Completion Buyer to confirm., pursuant to which each of
them resign on the Completion Date without any claim for remuneration or other
compensation; and





--------------------------------------------------------------------------------




(x)
deliver to the Buyer a so called general power of attorney (Sw. generalfullmakt)
of the Company (reasonably acceptable to Buyer), appointing the persons
specified by the Buyer to independently and without restriction administer and
represent all financial and legal interests of the Company in Sweden and abroad
until new members of the board of directors of the Company have been duly
registered.

8.
Post-Completion covenants

1.
Covenants of Buyer

1.
The Buyer shall procure that the Company and each relevant Subsidiary will
discharge each of the board members and managing directors that resigned or were
removed on or before the Completion Date from liability for the financial years
2013 (if applicable) and 2014 until the Completion Date (or the earlier date of
their respective resignation or removal) at the next annual shareholders’
meeting in the Company and each of the Subsidiaries, provided that no
recommendation to the contrary is made by the auditor of the Company or the
relevant Subsidiary.

2.
The Buyer waives, and shall procure that the Company and each of the
Subsidiaries waives, any claims which the Buyer, the Company or any of the
Subsidiaries may otherwise have, either directly or indirectly, against any
director or managing director of the Company or any of the Subsidiaries, that
resigned or were removed on or before the Completion Date based on such person’s
liability as board member or managing director under applicable law (except in
the case of fraud). This provision is for the benefit of the aforementioned
directors and may be enforced by any of them. The Buyer undertakes to indemnify
each of the said directors from and against the liabilities, claims, losses,
damages, fines, penalties, costs and expenses suffered or incurred by him or her
as a result of or in connection with any failure by the Buyer to comply with its
obligations under this Clause 8.1.2. The Seller shall procure that the
aforementioned directors or managing directors of the Company or any of the
Subsidiaries, who resigned or were removed on or before the Completion Date,
waives any claims which he or she may have (other than claims pursuant to this
Clause 8.1.2, and, for the avoidance of doubt, for Stay On Bonus Payment or Exit
Bonus Payment) based on such person’s appointment as board member or managing
director.

3.
Buyer undertakes to co-operate with Seller and use its reasonable best efforts
to ensure that any Parent Company Guarantee or Security not released on or
before the Completion Date as per Clause 6.2 is released as soon as possible
thereafter.

2.
Covenants of Seller and FinnvedenBulten

1.
Neither the Seller nor FinnvedenBulten shall, during the period of 12 months
after the Completion Date, directly or indirectly solicit or entice away from
the Company or any of the





--------------------------------------------------------------------------------




Subsidiaries any of their respective employees (provided however, that this
Clause 8.2.1 shall not prevent any contact or solicitation made in connection
with general advertisement not specifically aimed at such employees).
2.
Neither the Seller nor FinnvedenBulten shall, during a period of 24 months after
the Completion Date, directly or indirectly, compete with the Business on the
geographical markets on which the Company and the Subsidiaries conducts the
Business on the Completion Date. For the avoidance of doubt, the business
conducted by Bulten AB, company registration number 556010-8861 and its
subsidiaries on the Completion Date shall not be considered a business competing
with the Business.

3.
FinnvedenBulten undertakes to pay to the Company, no later than 10 Business Days
following 31 December 2014, an amount corresponding to the Aggregated Stay On
Bonus Payment.

4.
Seller undertakes not to make any claims against the Company under the share
purchase agreement regarding the shares in Finnveden Gjutal AB, company
registration number 556429-2380 (“Finnveden Gjutal”), entered into between
Seller and the Company on 28 March 2014 and to hold harmless the Buyer and the
Company from any claims that may arise from the divestment of the aluminum
business by Finnveden Gjutal.

5.
Seller undertakes not to make any claims against the Company under the share
purchase agreement regarding the shares in Finnveden GMF AB which shall be
entered into and completed prior to Completion in accordance with Clause 6.1.1
(h) and to hold harmless the Buyer, the Company and the Subsidiaries from any
claims that may arise and which are directly tied to Finnveden GMF AB. The
Seller confirm that, as of the Completion Date and thereafter, there will be no
obligations vesting on the Company nor its Subsidiaries directly related to the
Finnveden GMF AB.

6.
Seller and FinnvedenBulten hereby agree to allow the Company and any of the
Subsidiaries to use the ‘Finnveden’ name, trademarks and logos free of charge
and for an unlimited period of time.

7.
Seller shall procure that the employment agreements of the six employees listed
in Schedule 8.2.7 are transferred to the Company or shall procure that the
services performed by said employees under the Transitional Services Agreement
are supplied to the Company for an additional 12 months following expiry of the
Transitional Services Agreement should the Buyer so desire.





--------------------------------------------------------------------------------




9.
Warranties of the Seller

The Seller warrants to the Buyer that the statements set out in the subsequent
provisions of this Clause 9 (collectively the “Seller’s Warranties”) are correct
at the Agreement Date and the Completion Date, or such date specifically stated
in a specific Seller’s Warranty.
1.
The Seller’s right and power

1.
The Seller has the requisite power and authority to execute and perform this
Agreement and any other documents and instruments to be executed by the Seller
under this Agreement and all necessary corporate and other actions to authorize
and empower the Seller’s said execution and performance have been taken.

2.
This Agreement constitutes, and the other documents and instruments to be
executed by the Seller under this Agreement will (when executed) constitute,
valid and binding obligations of the Seller in accordance with their respective
terms.

3.
The Seller’s execution and performance of this Agreement or any document or
instrument to be executed by the Seller under it do not and will not:

(y)
result in a breach of the Seller’s articles of association or other
constitutional documents;

(z)
result in a breach of any resolution adopted by the shareholders or board of
directors of the Seller; or

(aa)
result in a breach of any judgment, order or decree of any competent court or
governmental, regulatory or other authority by which the Seller is bound or of
any agreement to which the Seller is a party or by which the Seller is bound.

4.
The Seller is entitled to consummate the transactions contemplated by this
Agreement without the consent of any third party and is otherwise not required
to make any filing with, give any notice to, or obtain any consent from any
governmental, regulatory or other authority in connection with the execution of
this Agreement or the completion and consummation of the transaction
contemplated by this Agreement.

2.
The Shares

1.
The Seller owns and has full title to, and will until the Completion Date own
and has full title to, the Shares.

2.
On the Completion Date, the Shares will not be subject to any Encumbrances.

3.
Corporate

1.
The Company and Finnveden China Holding AB are private companies limited by
shares (Sw. privat aktiebolag) duly incorporated and validly existing under the
laws of Sweden. Finnveden Metal Structures SP.z.o.o. is, a limited liability
company duly incorporated and validly existing





--------------------------------------------------------------------------------




under the laws of Poland. Finnveden Metal Structures (Shanghai) Co. is a limited
liability company duly incorporated and validly existing under the laws of the
People’s Republic of China.
2.
The Company and the Subsidiaries’ respectively (except Finnveden Metal
Structures (Shanghai) Co.) have the following share capital:

(ab)
the Company’s share capital amounts to SEK 131,794.737 divided into 982,000
shares;

(ac)
Finnveden China Holding AB’s share capital amounts to SEK 50,000 divided into
50,000 shares; and

(ad)
Finnveden Metal Structures SP.z.o.o.’s share capital amounts to PLN 15,054,000
divided into 15,054 shares.

(ae)
Finnveden Metal Structures (Shanghai) Co.’s share capital is currently under
registration. According to the application for registration Finnveden Metal
Structures (Shanghai) Co.’s share capital shall amount to USD 300,000 when
registered.

3.
Except as set forth in Clause 9.3.2 (d) above, no action or resolution to
increase or decrease the Company’s or any of the Subsidiaries’ above mentioned
share capital has been, or will until the Completion Date be, passed or taken.

4.
Except the Subsidiaries, and except as set forth in Schedule 9.3.4, the Company
has no subsidiaries and does not own or control, whether directly or indirectly,
any share capital or other equity in any company or other entity.

5.
There are no outstanding warrants (Sw. teckningsoptioner), convertibles (Sw.
konvertibler), share options or other rights, securities or instruments issued
or granted by the Company or any of the Subsidiaries giving any person the right
to subscribe for, convert into or otherwise receive or call for the delivery,
issue, allotment or transfer of any shares or other securities or instruments or
loan capital in the Company or any of the Subsidiaries.

6.
The current certificate of registration and articles of association of the
Company and each of the Subsidiaries, or in respect of Finnveden Metal
Structures SP.z.o.o. and Finnveden Metal Structures (Shanghai) Co., Ltd, the
equivalent applicable documents, are set out in Schedule 9.3.6 and except as set
forth in Schedule 9.3.6 no action or resolution to alter any of the details or
provisions thereof has been, or will until the Completion Date be, taken or
passed.

7.
No order has been made and no resolution has been passed for the winding up (Sw.
likvidation) of the Company or any of the Subsidiaries or otherwise for a
liquidator to be appointed in respect of the Company or any of the Subsidiaries.

8.
The Statutory Books of the Company and each of the Subsidiaries provided in the
Data Room Documents are correct and have been kept in accordance with applicable
laws and regulations.





--------------------------------------------------------------------------------




9.
The Company owns 175 shares of totally 2,595 shares in the affiliated company,
Industriellt UtvecklingsCentrum i Olofström, a company incorporated in Sweden
under company registration number 556263-12-17, and there are no contractual
obligations for the Company or any of the Subsidiaries to buy any additional
shares or to provide funding to that affiliated company.

4.
Financial

1.
The Aggregated Accounts have been prepared in accordance with IFRS taking into
consideration the adjustment columns set out in the Aggregated Accounts. For the
avoidance of doubt, the Parties acknowledge that the aggregation is subject to
certain proforma adjustments (which has been further described in the KPMG fact
book provided in the Data Room Documents). The Accounts have been prepared in
accordance with the Accounting Principles, which are in accordance with
applicable laws and generally accepted accounting principles in Sweden or in
other relevant jurisdictions, and present a true and fair view (Sw. en
rättvisande bild), of the financial position of the Company and the Subsidiaries
respectively in accordance with the Accounting Principles on the Accounts Date
and of the profits or losses for the period concerned.

2.
Except as set forth in Schedule 9.4.2, the Accounting Principles have been
applied on a consistent basis during the three (3) financial years preceding the
current financial year.

3.
The Locked Box Accounts have been prepared in accordance with IFRS taking into
consideration the adjustment columns set out in the Aggregated Accounts and
present a true and fair view (Sw. en rättvisande bild) of the financial position
of the Company, the Subsidiaries and the Group as a whole (taking into
consideration the adjustment columns) in accordance with the Locked Box
Accounting Principles on the Locked Box Date. The inventory shown in the Locked
Box Accounts is not obsolete (Sw. kurant). Reserves for excess and obsolete
inventory have been made in accordance with the Accounting Principles,
applicable laws and generally accepted accounting principles in Sweden (and, as
applicable, other relevant jurisdictions). The receivables relating to Faurecia
and Volvo in the amount of SEK 19,700,000 are, to the Seller’s Knowledge, fully
collectable.

4.
During the period between the Locked Box Date and the Agreement Date

(af)
the business the Company and the Subsidiaries has been carried on only in the
ordinary course and CAPEX has been made according to plan;

(ag)
except for the transfer of the shares in Finnveden Gjutal to Seller, no assets
of the Company or any of the Subsidiaries with a value of more than SEK 300,000
have been disposed of or become the subject of any Encumbrances otherwise than
in the ordinary course of business;





--------------------------------------------------------------------------------




(ah)
neither the Company nor any of the Subsidiaries has incurred any additional
borrowings or incurred any other indebtedness otherwise than in the ordinary
course of business, except as set forth in Schedule 6.1.1(c); and

(ai)
neither the Company nor any of the Subsidiaries has prematurely repaid any
borrowings otherwise than as required by the relevant contract governing such
borrowing or in the ordinary course of business.

5.
Since the Locked Box Date, no Leakage has occurred, and the Seller has not,
since the Locked Box Date, entered into, or agreed or committed to enter into,
any agreement or arrangement pursuant to which any Leakage will occur.

5.
Tax

1.
Each of the Company and the Subsidiaries has filed, and will until the
Completion Date file, with the appropriate tax authorities all tax returns and
reports required to be filed with such authorities prior to the Completion Date.

2.
The tax returns of the Company and the Subsidiaries have been assessed by the
tax authorities through the tax years up to and including the years for which
such assessment is required and except in relation to the Employee Warrants set
out in Clause 11.3.1, neither the Company nor any of the Subsidiaries is subject
to any dispute with any such authority.

3.
Each of the Company and the Subsidiaries has paid to the appropriate tax
authorities or, where applicable, reserved in accordance with the Accounting
Principles, and will until the Completion Date pay to the appropriate tax
authorities or, where applicable, reserve in accordance with the Accounting
Principles, all Taxes assessed or due. The Company and the Subsidiaries will not
be liable for any additional Tax in addition to any Tax not paid or reserved in
accordance with the Accounting Principles pertaining to the period before the
Locked Box Date.

4.
On the Agreement Date, there is no ongoing or, to the Seller’s Knowledge,
threatened tax audit of the Company or any of the Subsidiaries by any fiscal
authority.

5.
All transactions and agreements entered into by the Company and the Subsidiaries
with each other have been made in accordance with the transfer pricing policy of
the Group and as per the Completion Date all transactions and agreements entered
into by the Company and the Subsidiaries on one hand or the Seller or any entity
affiliated to the Seller on the other hand, except for the products and services
in the Transitional Services Agreement and the share purchase agreement
regarding Finnveden Gjutal and Finnveden GMF AB, have to the Seller’s Knowledge
been made on market terms and conditions (i.e. on an arm’s length basis).

6.
To the Seller’s Knowledge, neither the Company nor any of the Subsidiaries has
been involved in any transactions constituting tax evasion (Sw. skatteflykt
enligt skatteflyktslagen (1995:575)),





--------------------------------------------------------------------------------




whereby it shall be noted that there have been group contributions (Sw.
koncernbidrag) between the Seller and the companies within the Group.
7.
All losses for tax purposes incurred by any of the Group Companies are trading
losses or attributable to group contributions (Sw. koncernbidrag) and are
available to be carried forward and set off against income in succeeding periods
without limitation and have been assessed as per filed tax returns by the
relevant tax authorities and there is no reason to believe that the relevant tax
authority will reassess the losses for tax purposes.

6.
Employment and pension

1.
Copies of the employment contracts of the Key Employees have been provided in
the Data Room Documents. As per the Agreement date, none of these contracts has
been terminated and neither the Company nor any of the Subsidiaries has been
informed that any Key Employee intends to terminate any such contract. Except
for the Exit Bonus Payment and the Stay On Bonus Payments, there are no
agreements or arrangements between the Seller or any company within the Group
and an employee or a director of any of the companies in the Group, under which
such employee or director is entitled to a bonus or any other remuneration from
any Company within the Group, which is conditional upon the completion of the
transaction contemplated of this Agreement.

2.
Except as disclosed in Schedule 9.6.2, neither the Company nor any of the
Subsidiaries is bound by any collective bargaining agreement.

3.
Each of the Company and the Subsidiaries has complied in all respects with
mandatory provisions in respect of present pension and insurance undertakings,
including as regards requirements on payment of pension and insurance premiums
and safeguarding of prescribed pension plans under the applicable collective
bargaining agreements. Neither the Company nor any of the Subsidiaries is bound
by any pension obligation other than what follows from applicable collective
bargaining agreements or as set forth in Schedule 9.6.3.

4.
Except as set out in Schedule 9.6.4, neither the Company nor any of the
Subsidiaries have undertaken any executive compensation plans, bonus plans,

5.
profitsharing plans, employee pension or retirement plans, group life insurance
plans, savings, stock option, stock purchase, severance pay, health, disability
or accident insurance plan other than what follows from applicable collective
bargaining agreements.

6.
The Company and the Subsidiaries have complied with all mandatory laws relating
to the employment of labour, including any provisions thereof relating to wages,
hours, collective bargaining, the payment of social security and similar Taxes,
or other payments provided for in any applicable collective bargaining
agreement, equal employment opportunity, employment





--------------------------------------------------------------------------------




discrimination and employment safety and have not received notice of any claim
that any of the Company or any of the subsidiaries is liable for any arrears of
wages or any Taxes or penalties for failure to comply with any of the foregoing
except for the Employee Warrants set out in Clause 11.3.1.
7.
There are no, and have not been during the last two (2) years, any disputes
between the Company or any of its Subsidiaries and any of their employees, and
there are no pending or, to the Seller’s Knowledge, threatened labour
arbitration proceedings relating to the business of the Group.

8.
Except in respect of the services to be supplied pursuant to the Transitional
Services Agreement, each of the Company and its Subsidiaries employ all persons
necessary for them to carry on the business as presently conducted.

7.
Real property and premises

1.
Neither the Company nor any of the Subsidiaries owns any real property.

2.
All lease agreements pursuant to which the Company or any of the Subsidiaries
lease premises are set forth in Schedule 9.7.2. Neither the Company nor any of
the Subsidiaries has received any notice prematurely terminating any of the
contracts in respect of its leased premises.

8.
Intellectual Property

1.
The registered Intellectual Property Rights listed in Schedule 9.8.1 are owned
by the Company or any of the Subsidiaries and are valid.

2.
To the Seller’s Knowledge, neither the Company nor any of the Subsidiaries has
received any notice asserting that it is infringing the Intellectual Property
Rights of any third party.

3.
The Company and the Subsidiaries own or have the right to use all Intellectual
Property Rights, necessary for the Company and each of the Subsidiaries to
conduct their respective businesses as presently conducted.

9.
Other assets

Each of the Company and the Subsidiaries owns or has the right to use all assets
necessary for them to conduct the Business. All machinery is in good working
conditions, subject to normal wear and tear.
10.
Agreements

1.
All of the agreements entered into by the Company or any of the Subsidiaries on
or before the Agreement Date and based on the principles defined by the Seller
to be material to the Business are listed in Schedule 9.10.1. (“Material
Agreements”).

2.
As per the Agreement Date, no notice has been received or sent by the Company or
any of the Subsidiaries for the premature termination of any Material Agreement
and neither the Company





--------------------------------------------------------------------------------




nor any of the Subsidiaries has received any notice asserting that it is in
breach of any Material Agreement, and to the Seller’s Knowledge neither the
Company nor any of the Subsidiaries is in breach of any Material Agreement.
11.
Regulatory and environmental

1.
Each of the Company and the Subsidiaries complies, and will until the Completion
Date comply, in all respects with (i) all applicable laws and regulation
applying to their business as presently conducted, and (ii) all licenses,
permits, authorizations, approvals and consents of or by governmental,
regulatory or other authorities required for the carrying on of its business as
presently conducted and there is no ongoing or, to the Seller’s Knowledge,
threatening action or proceeding which seeks the variation, revocation or
suspension of any such existing license, permit, authorization, approval or
consent nor has the Company or any Subsidiary received any notice or
communication to that effect.

2.
Each of the Company and the Subsidiaries is carrying on, and will until the
Completion Date carry on, its business so that there are no breaches of
applicable laws and regulations relating to its business and being in force at
the Completion Date.

3.
Each of the Company’s and the Subsidiaries’ licenses, permits, authorizations,
approvals and consents of or by governmental, regulatory or other authorities
are in accordance with all its contractual undertakings and obligations and
sufficient for and in order to continue to conduct its business in the same way,
and on unchanged financial and other conditions, as presently conducted, all
fees and other charges in respect thereof have been duly paid, there is no and,
to the Seller’s Knowledge, has not been any breach or infringement of any of the
terms or conditions for any such license, permit, authorization, approval or
consent, and all such licenses, permits, authorizations, approvals and consents
are in full force and effect and will, to the Seller’s Knowledge, remain in full
force and effect on unchanged conditions at least until 60 days after the
Completion Date.

4.
The Company and some of the Subsidiaries have carried out environmentally
sensitive and hazardous businesses. Except as disclosed in Schedule 9.11.4
neither the Company nor any of the Subsidiaries is or may be liable for any
environmental damages, contaminations or other environmental nuisances nor
received any notice requiring further actions with regard to contaminations or
other environmental or health nuisances as per the Agreement Date.

12.
Insurances

1.
The Company and the Subsidiaries have until the Completion Date maintained
insurance policies on fire, theft, loss, disruption, product and general
liability and other forms of insurance with reputable insurers which would
reasonably be judged to be sound, and required for the business





--------------------------------------------------------------------------------




operations, covering the assets to their full value and against such losses and
risks as are generally covered for comparable businesses and properties. Valid
policies for such insurance coverage are duly in force until the Completion
Date. All payments required in order for the insurance policies of the Company
and the Subsidiaries provided in the Data Room Documents to be in effect until
the Completion Date have been made.
2.
As per the Agreement Date, there are no outstanding claims under any of the
above mentioned insurance policies and, to the Seller’s Knowledge, there are no
circumstances that are likely to result in such claim.

3.
The Group is, to the Seller’s Knowledge, in compliance in all respects with all
terms and conditions contained in the insurance policies and, to the Seller’s
Knowledge, nothing has been done or omitted to be done which would make any
policy or insurance void or voidable.

13.
Disputes

On the Agreement Date, neither the Company nor any of the Subsidiaries is a
party in any ongoing litigation or arbitral proceedings with a value in dispute
of more than SEK 2,000,000 and, to the Seller’s Knowledge, no such litigation or
arbitral proceedings is threatening. As per the Agreement Date there have been
no product liability cases, recalls and Customer Complaints during the last
three (3) years and no public subsidies, state aid or grants have been received
by the Company and the Subsidiaries which can still be reclaimed according to
their terms.
14.
Relationship with the Seller

Except as disclosed in Schedule 9.14, there are no agreements as per the
Completion Date between the Company or any of the Subsidiaries, on the one hand,
and the Seller or any Affiliate (meaning a closely related legal entity or
person to the Seller (Sw. närstående) outside the Group as set out in Chapter 21
§ 1 Sections 1-2 of the Swedish Companies Act (Sw. Aktiebolagslagen (2005:551))
or a legal entity or person directly or indirectly controlling, controlled by or
under common control with the Seller) including the shareholder of the Seller or
any director, employee or any family associate of any of the foregoing, on the
other hand.
15.
Other

1.
The Data Room Documents have been compiled in good faith using reasonable
efforts with a view to give in all material respects a fair picture of the
Company and the Subsidiaries and their Business. The Data Room Documents are, to
the Seller’s Knowledge, true and correct.

2.
To the Seller’s Knowledge, all material information about the Company and the
Subsidiaries that a reasonable person would find relevant for a prudent
purchaser’s decision to acquire the Company has been disclosed to the Buyer.





--------------------------------------------------------------------------------




10.
Warranties of the Buyer

1.
The Buyer warrants to the Seller that the statements set out in the subsequent
provisions of this Clause 10 (collectively the “Buyer’s Warranties”) are correct
at the Agreement Date and at the Completion Date.

2.
The Buyer has the requisite power, authority and funds to execute and perform
this Agreement and any other documents and instruments to be executed by the
Buyer under this Agreement, and all necessary corporate and other actions to
authorize and empower the Buyer’s said execution and performance have been
taken.

3.
This Agreement constitutes, and the other documents and instruments to be
executed by the Buyer under this Agreement will (when executed) constitute,
valid and binding obligations of the Buyer in accordance with their respective
terms.

4.
The execution and performance by the Buyer of this Agreement or any other
documents or instruments to be executed by the Buyer under it do not and will
not:

(aj)
result in a breach of the Buyer’s articles of association or other
constitutional documents;

(ak)
result in a breach of any resolution adopted by the shareholders or board of
directors of the Buyer; or

(al)
result in a breach of any judgment, order or decree of any competent court or
governmental, regulatory or other authority by which the Buyer is bound or of
any agreement to which the Buyer is a party or by which the Buyer is bound.

5.
The Buyer is entitled to consummate the transactions contemplated by this
Agreement without the consent of any third party and is not required to make any
filing with, give any notice to, or obtain any consent from any governmental,
regulatory or other authority in connection with the execution of this Agreement
or the completion and consummation of the transaction contemplated by this
Agreement.

6.
The Buyer is duly incorporated and validly existing under the laws of the
jurisdiction set out in the preamble of this Agreement and duly qualified to
conduct the business conducted on the Agreement Date.

7.
No order has been made, no petition has been presented and no action or
resolution has been taken or passed for the suspension of the Buyer’s payments,
for the Buyer’s entering into any composition arrangements with any of its
creditors, for the liquidation (winding up), bankruptcy,
reorganization/reconstruction, receivership or other administration of the Buyer
or otherwise for the cessation of the business of the Buyer, or otherwise for a
liquidator, receiver or administrator to be appointed in respect of the Buyer.
The Buyer is not otherwise insolvent within the meaning





--------------------------------------------------------------------------------




of applicable laws or regulations or similar requirements and has not made any
assignment in favour of any of its creditors and no execution has been levied
upon any of its assets.
8.
The Buyer warrants to the Seller that Shiloh does not possess, on the Agreement
Date, any knowledge that any of the Seller’s Warranties in Clause 9.5 is not
correct and that, to the Buyer’s Knowledge, no breach of the Seller’s Warranties
in Clause 9.4 or 9.5 exist as per the Agreement Date. Buyer’s Knowledge shall
also include that no advisor has advised the persons constituting Buyer’s
Knowledge that there exist any breach of any of the Seller’s Warranties in
Clause 9.4 or Clause 9.5.

9.
The Buyer has, as per the Completion Date, secured the financing necessary to
fulfill all payment obligations for Buyer as per the Completion Date and will
consequently have the ability to pay for all its obligations set out in this
Agreement.

11.
Remedies and limitation of the Seller’s liability

1.
Compensation and remedies

1.
If any of the Seller’s Warranties is incorrect, or if the Seller commits another
breach of this Agreement, the Seller shall, in its sole discretion and as the
Buyer’s sole and exclusive remedies, either (i) rectify, within a two months
period after the date such Claim was duly notified pursuant to Clause 11.2.1(a)
and, where applicable, Clause 11.2.2(a) and to the reasonable satisfaction of
the Buyer, the facts or circumstances giving rise to such incorrectness or
breach, or (ii) subject to the limitations provided for in this Clause 11, pay
Loss compensation on a SEK by SEK basis (i.e. not based on a multiple or other
method used by the Buyer to determine the Purchase Price) to the Buyer with an
amount corresponding to the Loss suffered by the Buyer as a consequence of the
facts or circumstances giving rise to such incorrectness or breach.

2.
Without prejudice to any of the foregoing, any payment made by the Seller in
respect of any Claim shall be in the form of a reduction of the Purchase Price,
other than a Claim under Clause 9.1 (The Seller’s right and power), 9.2 (The
Shares), 8.2.1 (Non-solicitation restrictions) or 12 (Confidentiality
undertakings), where payment in respect of such a Claim shall be in the form of
a reduction of the Purchase Price or, at the Buyer’s option, in the form of
damages.

3.
The remedies provided to the Buyer in this Agreement shall be exclusive and
hence it is specifically agreed that no remedy whatsoever under the Swedish Sale
of Goods Act or under any other statute or legal principle, including rescission
of this Agreement, shall be available to the Buyer, except in cases of fraud.

4.
The Seller shall not be liable in respect of any warranty, indemnity, covenant,
undertaking, obligation toward third parties, liability under any statute
(including the Swedish Sale of Goods Act (Sw: köplagen 1990:931)) or legal
principle or otherwise arising out of, or in connection





--------------------------------------------------------------------------------




with, the transactions contemplated by this Agreement, except where the same is
expressly contained in this Agreement. The Buyer confirms that it has not relied
on any warranty, indemnity, covenant, undertaking or liability under any statute
(including the Swedish Sale of Goods Act) or legal principle which is not
expressly contained in this Agreement.
2.
Limitation of the Seller’s liability

1.
The Seller shall not be liable in respect of any Claim:

(am)
to the extent notice of the relevant facts or circumstances giving rise to such
Claim, accompanied by reasonable particulars thereof specifying the nature of
the Claim and, as far as practicable, the amount of the Loss giving rise to the
Claim, is not received by the Seller within 45 Business Days after the Buyer or
the Company or any of the Subsidiaries became aware of the facts or
circumstances giving rise to the Claim, if and to the extent that the Buyer can
show that the Loss claimed was not caused or increased by the failure of Buyer
to comply with such deadline;

(an)
which is contingent until such liability becomes an actual liability and is due
and payable, provided that this Clause 11.2.1(b) shall not operate to avoid a
Claim made in respect of a contingent liability within the time limit and
containing such details as are specified in Clause 11.2.1(a) above and, where
applicable, Clause 11.2.2 (b) below;

(ao)
to the extent that the Loss giving rise to the relevant Claim is or has been
included in a Claim that had been satisfied previously;

(ap)
to the extent that provision or allowance for the facts or circumstances giving
rise to the Claim (as a specific reserve) has been made in the Accounts or the
Locked Box Accounts;

(aq)
to the extent that the Loss giving rise to the Claim is recovered, coverage has
been confirmed under an insurance policy of the Company or any of the
Subsidiaries, would have been recoverable if Buyer had sought coverage in
accordance with the terms of the relevant insurance policy or would have been
recoverable had the insurance protection level that existed at the Completion
Date been continued;

(ar)
to the extent the Loss giving rise to the Claim is (i) recovered by the Buyer or
the Company or any of the Subsidiaries (whether by payment, discount, credit or
otherwise) from a third party, or (ii) not recovered for the sole reason that
and the Buyer has failed to take, or to procure the taking of, all reasonable
steps to enforce such recovery. All actual recovery (less any reasonable costs
incurred in such recovery) shall reduce or satisfy, as the case may be, such
Claim;





--------------------------------------------------------------------------------




(as)
to the extent that the facts or circumstances giving rise to the Claim have
occurred as a result of an act, omission or transaction of the Buyer, the
Company, or any of the Subsidiaries; and

(at)
to the extent that the facts or circumstances giving rise to the Claim have
occurred as a result of the passing of or change in, after the date of this
Agreement: (i) any legislation, including any increase in the tax rates; (ii)
the generally established practice of any governmental, regulatory or other
authorities; or (iii) the general economic, financial, regulatory or political
conditions.

2.
The Seller shall not be liable in respect of any Claim related to a breach of
the Warranties (except for a Claim under Clause 9.1, Clause 9.2 and Clause 9.5
above, which the Parties specifically agree shall not be subject to any of the
following limitations save for (a) in respect of Clause 9.5):

(au)
without prejudice to Clause 11.2.1(a), to the extent such Claim has not been
notified to the Seller within 14 months from the Completion Date or, in case of
a Claim under Clause 9.5 above, within three months from the date the Taxes in
issue have been subject to a final and non-appealable decision by the relevant
tax authority or court;

(av)
to the extent that such Claim has not been satisfied, settled or withdrawn
within three months after the dates referred to in 11.2.2 (a) above and arbitral
proceedings pursuant to Clause 15 below in respect thereof have not been
instigated within that period;

(aw)
to the extent that the facts, matters or circumstances giving rise to the Claim
were known to the Buyer on or prior to the Completion Date (for the avoidance of
doubt, any Leakage set forth in the statement delivered by the Seller pursuant
to Clause 4.2 above, shall be deemed to have been known to the Buyer on the
Completion Date).

(ax)
arising from any single fact or circumstance if the amount of the Loss giving
rise to such Claim does not exceed 0.1% of the Purchase Price. If the relevant
Loss exceeds said threshold then (subject to the other restrictions of this
Clause 11) the Claim shall accrue against and be recoverable from the Seller;
and

(ay)
unless the aggregated amount of all Losses giving rise to such Claims notified
and for which the Seller (subject to the other restrictions of this Clause 11)
would otherwise be liable under this Agreement exceeds 1% of the Purchase Price.
If the aggregated amount of all such Losses exceeds said threshold then (subject
to the other restrictions of this Clause 11) the Claim shall accrue against and
be recoverable from the Seller.

3.
Further, the Seller shall not be liable in respect of any Claim related to a
breach of the Warranties (except for a Claim under Clause 9.1, Clause 9.2,
Clause 9.3 or Clause 9.5 above) to the extent





--------------------------------------------------------------------------------




that the aggregated amount of the Seller’s liability for all such Claims duly
notified would exceed an amount equal to 20% of the Purchase Price.
4.
In respect of Claims under Clause 9.4.5 above, the limitations set forth in
11.2.2 (d)-(e) and 11.2.3 above and shall not apply.

5.
In calculating the Loss suffered, there shall be taken into account the amount
(if any) by which any taxation for which the Buyer or the Company or any of the
Subsidiaries would otherwise have been accountable or liable to be assessed is
actually reduced or extinguished as a result of the facts or circumstances
giving rise to such Loss.

6.
When calculating the amount of a Loss, any Loss not incurred or suffered in SEK
shall be converted into SEK at the applicable exchange rate quoted by a
well-reputed Swedish bank at the time when the Claim was duly notified pursuant
to Clause 11.2.1(a) above and, where applicable, Clause 11.2.2 (a) above.

3.
Specific undertaking by Seller in respect of Employee Warrants, Pension
undertakings by Finnveden Metal Structures SP.z.o.o. and audit reports for
Finnveden Metal Structures (Shanghai) Co., Ltd

Notwithstanding any of the limitations on the Seller’s liability set out in
Clause 11.2 above, except Clause 11.2.1(a) and (c), the Seller shall indemnify
and hold Buyer harmless for any and all loss, damage, cost and expense
(including for the avoidance of doubt also any interest) :
1.
Employee Warrants

arising out of any decision by the Swedish Tax Authority (Sw. Skatteverket) or
any court pursuant to which the Company becomes liable to pay employer’s
contributions and/or tax penalty relating to the Employee Warrants;
2.
Pension undertakings in Finnveden Metal Structures SP.z.o.o.

in excess of SEK 3,200,000 which is the present liability for pension
undertakings of Finnveden Metal Structures SP.z.o.o. not funded in accordance to
the relevant obligations for that company;
3.
Audit reports for Finnveden Metal Structures (Shanghai) Co. Ltd

due to any negative deviation from the audit reports of the accounts of the
company Finnveden Metal Structures (Shanghai) Co. Ltd compared with presented
accounts of the said company.
4.
Audit reports to Finnveden Metal Structures SP.z.o.o.

due to any negative deviation from the audit report of the accounts as of
December 31, 2013 compared with the presented accounts to the Buyer.




--------------------------------------------------------------------------------




4.
Specific undertaking by Seller in respect of environment

1.
Subject to any limitation set forth in this Clause 11.4, the Seller indemnifies
the Buyer and the Company and any of the Subsidiaries for all costs and damages
for environmental matters arising from operations conducted prior to the
Completion Date, provided that (i) any contamination that is discovered within a
period of up to five years from Completion shall be deemed to have been caused
by the Seller unless the Seller can prove otherwise and (ii) with regard to
contamination discovered five years or later from the end of the five year
period expressed in (i), the Buyer has to prove that it was caused prior to
Completion.

2.
The Seller shall not be liable in respect of any Claim related to a Site under
this Clause 11.4.2:

(az)
to the extent the Buyer, the Company or any of the Subsidiaries independently
elects to take any remedial action on the Site related to or otherwise affecting
the facts or circumstances giving rise to the Claim, unless such action (i) is
required under mandatory law or regulation or (ii) has been required in a formal
order issued by the responsible regulatory authority including any decisions or
formal orders made by any of the aforementioned authorities in connection with
(a) expansion which fits within the current Business or (b) exit of the Sites
provided, however, that neither the Buyer, the Company or any of the
Subsidiaries in case of a transfer of either the Business or any of the Company
or the Subsidiaries shall be entitled to make, or cause to make, any remedial
action as stipulated above or (iii) is required to avoid imminent danger to
health and safety;

(ba)
if the Buyer, the Company or any of the Subsidiaries after the Completion Date
has changed the use of such Site to more sensitive land use due to a change of
the existent zoning plan such Site (Sw. Detaljplan) compared to the land use
prior to Completion; or

(bb)
if the circumstances giving rise to the Claim have been caused by the activities
of the Buyer, the Company or any of the Subsidiaries in the form of ground or
construction works, unless such ground or construction works is part of an
expansion which fits within the current Business, or any material changes in the
activities on the site concerned by the Claim.

3.
In case of a Claim against the Buyer relating to any of the Active Sites, with
the exception of Claims relating to contamination in the form of asbestos or
Claims that are related to Forsheda I for which no cost-sharing shall exist, the
Buyer will share all costs and/or damages in excess of SEK 11,000,000 with the
Seller in the proportion 15 % for the Buyer and 85 % for the Seller.

4.
The Seller’s maximum total liability for any and all Claims under this Clause
11.4 relating to Active Sites shall never exceed an aggregate total amount of
SEK 150,000,000, except for





--------------------------------------------------------------------------------




Claims relating to contamination in the form of asbestos and Claims that are
related to Forsheda I or for Claims relating to Historical Sites for which the
Seller’s liability shall be unlimited.
5.
In case of a Claim related to a Site, the Buyer shall notify the Seller of any
such Claim and of any circumstance which is likely to give rise to such a Claim,
respectively, within 15 Business Days after it or the Company or any of the
Subsidiaries becomes aware of such Claim or such circumstance, as the case may
be, and thereafter continuously keep the Seller informed thereof. In the event
of a Claim related to a Site:

(bc)
the Buyer shall, and shall procure that the Company and the Subsidiaries shall:

(i)
allow the Seller and its advisers to investigate the fact or circumstance
alleged to give rise to such Claim and whether and to what extent any amount is
payable in respect of such Claim; and

(ii)
give all such reasonably requested information and assistance, including
reasonable access to the Site in question and personnel, and the right to
examine and copy or photograph any assets, accounts, documents and records, as
the Seller or its advisers may reasonably request for such purpose;

(bd)
the Buyer shall not, and shall procure that none of the Company and the
Subsidiaries shall make any admission of liability in respect of such Claim
without the prior written consent of the Seller (such consent not to be
unreasonably withheld or delayed);

(be)
the Buyer shall consult with the Seller in good faith prior to deciding on any
remediation or other action in relation to a potential Claim against the Seller
for any Site and in case the Parties’ cannot agree with one another on which
type of remediation or action (including who to perform it) which is to be made:

(iii)
the Seller shall, in relation to a Claim relating to any of the Historical
Sites, be entitled, in its absolute discretion and provided only that the
Seller’s decision is commercially and professionally reasonable to make a proper
remedy, to take such action as it shall deem necessary to make a proper remedy
of the underlying environmental reason for the Claim in the name of and on
behalf of the Company or the relevant Subsidiary concerned; and

(iv)
the Buyer shall, in relation to a Claim relating to any of the Active Sites, be
entitled, in its absolute discretion and provided only that the Seller’s
decision is commercially and professionally reasonable to make a proper remedy,
to take such action as it shall deem necessary to make a proper remedy of the
underlying environmental reason for the Claim against the Seller.





--------------------------------------------------------------------------------




(bf)
the Buyer shall, and shall procure that the Company or the Subsidiary concerned
shall, otherwise give the Seller and its advisors all such reasonably requested
authority, information and assistance reasonably required in order to enable the
Seller to exercise its right pursuant to Clause 11.4.5 (c) above.

6.
The Seller shall not be liable in respect of any Claim under this Clause 11.4 to
the extent such Claim has not been notified to Seller within 10 years from the
Completion Date.

5.
Handling of Third Party Claim

1.
The Buyer shall notify the Seller of any Third Party Claim and of any fact or
circumstance which is likely to give rise to a Third Party Claim, respectively,
within 15 Business Days after it or the Company or any of the Subsidiaries
becomes aware of the Third Party Claim or such fact or circumstance, as the case
may be, and thereafter continuously keep the Seller informed thereof. In the
event of a Third Party Claim:

(bg)
the Buyer shall, and shall procure that the Company and the Subsidiaries shall:

(v)
allow the Seller and its advisers to investigate the fact or circumstance
alleged to give rise to such Third Party Claim and whether and to what extent
any amount is payable in respect of such Third Party Claim provided that such
investigations shall be completed by the time period set out in Clause 11.5.1(c)
below regarding the notification; and

(vi)
give all such reasonably requested information and assistance, including access
to premises and personnel, and the right to examine and copy or photograph any
assets, accounts, documents and records, as the Seller or its advisers may
reasonably request for such purpose;

(bh)
the Buyer shall not, and shall procure that neither the Company nor any of the
Subsidiaries shall make any admission of liability in respect of such Third
Party Claim or compromise, dispose or settle such Third Party Claim without the
prior written consent of the Seller (such consent not to be unreasonably
withheld or delayed);

(bi)
the Seller shall be entitled at its own expense and in its absolute discretion
to take such action as it shall deem necessary to avoid, dispute, deny, defend,
appeal or compromise such Third Party Claim (including making counterclaims or
other claims against third parties) in the name of and on behalf of the Company
or the relevant Subsidiary concerned and to have the conduct of any related
proceedings, negotiations or appeals provided that the Seller shall notify the
Buyer thereof within 30 Business Days after receipt of notice from Buyer about
the existence of the Third Party Claim; and





--------------------------------------------------------------------------------




(bj)
the Buyer shall, and shall procure that the Company or the Subsidiary concerned
shall, otherwise give the Seller and its advisors all such reasonably requested
authority, information and assistance reasonably required in order to enable the
Seller to exercise its right pursuant to Clause 11.5.1(c) above;

(bk)
provided that the Buyer may expressly declare in writing that with respect to a
particular Third Party Claim subparagraphs (a) to (d) shall not apply and that
for such Third Party Claim the Buyer cannot raise a Claim against Seller.

12.
Announcements and confidentiality restrictions

1.
The Parties shall co-operate regarding news releases, information to employees,
customers and suppliers and other public information disclosures relating to the
transfer of the Shares under this Agreement. No Party will make any such release
or make any such other public disclosure without the prior written consent of
the other Party (which consent shall not be unreasonably withheld or delayed),
except as either of the Parties may be required to disclose under law or
regulation or any binding stock exchange rules; in such case the Party required
to disclose shall inform and consult with the other Party prior to any such
disclosure.

2.
None of the Parties may for a period of 5 years after the Agreement Date
disclose to any third party the content of this Agreement or any details of the
negotiations that took place between the Parties with respect to the
transactions contemplated by this Agreement, except if, and to the extent that,
such disclosure is required (i) by law or any binding stock exchange rules, (ii)
in connection with necessary and confidential contacts with competent
authorities, or (iii) in connection with arbitration proceedings dealing with
the Parties’ obligations under this Agreement.

13.
Certain restrictions on the Buyer

1.
If Completion does not take place pursuant to Clause 5, the Buyer shall not
during the period of 18 months after the Agreement Date directly or indirectly
solicit or entice away from the Company or any of the Subsidiaries any of its
employees (provided however, that this Clause 13.1 shall not prevent any contact
or solicitation made in connection with general advertisement not specifically
aimed at such employees).

2.
Notwithstanding any provision of the confidentiality agreement dated 2 December
2013 between the Seller and the Buyer to the contrary and Clause 14.4 below, the
said confidentiality agreement shall remain in full force and effect until and
unless Completion takes place, provided, however, that if Completion does not
take place pursuant to Clause 5, Confidential Information (as defined in the
said confidentiality agreement) may not be used (nor permitted to be used) for
any purpose whatsoever.





--------------------------------------------------------------------------------




14.
Miscellaneous

1.
Each Party shall pay the costs and expenses incurred by it in connection with
the negotiation, preparation and execution of this Agreement and the
consummation of the transactions contemplated by it.

2.
Changes and additions to this Agreement, including to this Clause 14.2, must be
in writing and duly executed by the Parties.

3.
If any provision of this Agreement is held to be invalid or unenforceable by any
competent court, authority or arbitral tribunal, the remainder of that provision
and all other provisions will remain valid and enforceable to the fullest extent
permitted by applicable law, and the Parties shall negotiate any necessary
changes to this Agreement to maintain the framework, structure and operation of
the transactions contemplated by this Agreement as far as possible.

4.
This Agreement contains the entire agreement between the Parties with respect to
the subject matter of this Agreement, and supersedes all previous and
contemporaneous negotiations and understandings between the Parties, whether
written or oral.

5.
A Party’s waiver (Sw. eftergift) of any of its rights or remedies under this
Agreement must be in writing and duly executed by it. No single or partial
waiver of any such right or remedy shall preclude any other or further exercise
of that or any other such right or remedy.

6.
Finnveden Bulten agrees to be liable jointly and severally for all liabilities
of the Seller under this Agreement.

7.
Shiloh agrees to be liable jointly and severally for all liabilities of the
Buyer under this Agreement.

8.
All correspondence and notifications pursuant to this Agreement shall be in
writing in the English language and shall be deemed to have been duly received
(i) on the day of delivery, if delivered personally, (ii) on the second Business
Day after sending, if sent by reputable overnight courier (with delivery receipt
obtained), or (iii) on the fifth Business Day after sending, if sent by
registered or certified mail (Sw. rekommenderat brev eller rekommenderat brev
med mottagningsbevis), to the address of the recipient set forth below (or to
such other address of the recipient notified to the sender by the recipient for
the purpose of this Agreement):

If to the Seller or FinnvedenBulten to:
FinnvedenBulten AB (publ)
Attention: verkställande direktören
August Barks Gata 6B




--------------------------------------------------------------------------------




421 32 Västra Frölunda
Sweden
with a copy to the Seller’s counsel:
Setterwalls Advokatbyrå
Attention: Advokat Anders Holmgren
Box 11235
404 25 Göteborg
Sweden
If to the Buyer to: To be finalized by Buyer
Shiloh Holdings Sweden AB
Attention: [title]
[Address]
with a copy to the Buyer’s counsel:
[Name of law firm] To be finalized by Buyer
Attention: [name or title]
[Address]
9.
Neither of the Parties may assign nor transfer any part of its rights or
obligations under this Agreement without the prior written consent of the other
Party. This Agreement shall be binding upon and inure to the benefit of the
permitted assignees of the Parties.

15.
Disputes and governing law

1.
Any dispute, controversy or claim arising out of, or in connection with, this
Agreement or any non-contractual obligations arising out of or in connection
with it, or the breach, termination or invalidity thereof, shall be finally
settled by arbitration in accordance the Rules of the Arbitration Institute of
the Stockholm Chamber of Commerce (the “SCC Institute”). The arbitral tribunal
shall be composed of three arbitrators. The place of arbitration shall be
Stockholm, Sweden. The language to be used in the arbitration proceedings shall
be English.

2.
All arbitral proceedings conducted pursuant to Clause 15.1 above, all
information disclosed and all documents submitted or issued by or on behalf of
any of the disputing Parties or the arbitrators





--------------------------------------------------------------------------------




in any such proceedings as well as all decisions and awards made or declared in
the course of any such proceedings shall be kept strictly confidential and may
not be used for any other purpose than these proceedings nor be disclosed to any
third party without the prior written consent of the Party to which the
information relates or, as regards to a decision or award, the prior written
consent of all the other disputing Parties.
3.
This Agreement (including Clause 15.1 above) and any non-contractual obligations
arising out of or in connection with it shall be governed by and construed in
accordance with the laws of Sweden, excluding its conflict of laws principles
providing for the application of the laws of any other jurisdiction.

_________________
This Agreement has been executed on the date first above written in three
copies, of which each Party has taken one.














--------------------------------------------------------------------------------








Place:
 
Place:
FINNVEDEN AB
 
SHILOH HOLDINGS SWEDEN AB
By:
/s/ Johan Westman
 
By:
/s/ Ramzi Y. Hermiz
 
Johan Westman
 
 
Ramzi Y. Hermiz
 
 
 
 
 
 
 
 
By:
/s/ Brad E. Tolley
 
 
 
 
Brad E. Tolley
 
 
 
 
 
Place:
 
Place:
FINNVEDENBULTEN AB (publ)
 
SHILOH INDUSTRIES INC.
By:
/s/ Johan Westman
 
By:
/s/ Ramzi Y. Hermiz
 
Johan Westman
 
 
Ramzi Y. Hermiz
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

                        
                






